Exhibit 10.36

CONSULTANT AGREEMENT

THIS CONSULTANT AGREEMENT (the “Agreement”), effective November 13, 2017, is
made by and between The GEO Group, Inc. (hereinafter “GEO”, which includes any
and all GEO subsidiaries), with a principal place of business at One Park Place,
Suite 700, 621 N.W. 53rd Street, Boca Raton, Florida 33487, and Thomas Wierdsma
(the “Consultant”). This Agreement supersedes all prior written and/or verbal
agreements which may exist between the parties regarding the subject matter
herein.

In consideration of the mutual promises herein contained, the sufficiency of
which is hereby acknowledged, GEO and Consultant, each intending to be legally
bound, agree as follows:

 

1. SCOPE OF SERVICES

Consultant shall provide consulting services for GEO with respect to
Correctional Project Development, including but not limited to business
development activities, contract administration, operational review, client and
staff consultations, strategic planning, proposal management, support services,
and other services as requested by GEO.

 

2. TERM OF AGREEMENT

This Agreement shall commence on January 2, 2018 and shall continue through
January 2, 2020 (Initial Period), unless extended by mutual agreement in writing
or terminated earlier by Consultant with not less than 30 days prior written
notice.

 

3. PAYMENT RATES AND BILLING

Consultant shall be compensated for Services, at the rate of $10,000.00 (Ten
Thousand Dollars) per month, with payment to be made after submittal of a
billing statement at the end of each month. Consultant’s previously-awarded
unvested performance shares shall remain active and shall continue to vest as
scheduled so long as this Agreement remains active at the end of each
performance period.

Consultant shall be reimbursed for all reasonable and necessary documented
travel and business expenses incurred directly as a result of providing services
under this Agreement. All air travel and lodging shall require the prior
approval and authorization in order to qualify for reimbursement hereunder. GEO
will provide Consultant with Pre-paid Air Travel at not lower than Business
Class Fare Rate, with travel dates, times and departure/arrival locations
mutually agreed.

 

4. RIGHTS AND DATA

Consultant agrees that all data, including drawings, designs, prints,
photographs, specifications, test data tabulation, completed forms, reports,
proposals, and all other information furnished by GEO to Consultant for use in
connection with the performance of this Agreement or emanating from the work
called for under this Agreement (herein called “GEO Data”) shall be and remain
the sole property of GEO. GEO Data that qualifies as Confidential GEO
Information (as defined below) provided to Consultant shall be governed by the
obligations of confidentiality in Section 5, data security and privacy best
practices, and restrictions against disclosure at least as restrictive as those
contained in this Section and Section 5 of this Agreement. Consultant further
agrees that all GEO Data not considered Confidential GEO Information shall be
kept in confidence and not disclosed to third parties, excepting that certain
data, as appropriate, may be disclosed to appropriate agencies/departments in
connection with the performance of this Agreement. Consultant agrees that GEO
Data shall not be used for any other purposes or disclosed to any other parties
except with the prior written consent of GEO. At the conclusion of the work
hereunder, Consultant shall deliver all GEO Data to GEO and shall be fully
responsible for the care and protection of GEO Data until such delivery.



--------------------------------------------------------------------------------

Consultant will, and will cause its employees and, or, agents to (i) wipe clean
the device memory on all equipment and machines on which GEO Data is placed, at
the time of disposal, sale or recycling, as applicable, and (ii) sanitize
storage media, as well as temporary files and back up files on which GEO Data is
stored, at the time Consultant’s retention timeframe for archival or audit
purposes expires, and shall certify such destruction to GEO in writing. Upon
completion or termination of the Services to be furnished under this Agreement,
Consultant shall return and, or, destroy all remaining GEO Data in accordance
with Consultant’s record retention and destruction policies.

 

5. CONFIDENTIALITY

“Confidential GEO Information” means any GEO Data or information provided under
this Agreement by GEO to Consultant that is commercially valuable, confidential,
proprietary, or a trade secret. Confidential GEO Information, however, shall not
include information that is or was, at the time of the disclosure: (a) generally
known or available to the public; (b) received by Consultant from a third-party;
(c) already in Consultant’s possession prior to the date of receipt from
Discloser; or (d) independently developed by Consultant. These exceptions apply
in each case as long as the information was not delivered to or obtained by
Consultant as a result of any breach of this Agreement, Law, or any contractual,
ethical, or fiduciary obligation owed to GEO.

Consultant agrees (i) not to disclose Confidential GEO Information to any other
person, firm, or entity without first obtaining GEO’s express written consent,
and (ii) that at all times it shall use the same standard of care to protect
Confidential GEO Information as it uses to protect its own confidential
information of a similar nature, but not less than a commercially reasonable
standard of care. Consultant shall hold all Confidential GEO Information and all
GEO Data in trust and confidence for GEO, and shall not use any GEO Data other
than for the benefit of GEO. If Consultant becomes subject to a court order for
the release of Confidential GEO Information and/or GEO Data, or is otherwise
legally compelled to release any information related to GEO, Consultant shall
use its best efforts to provide GEO with as much advance notice as possible of
the information’ s prospective release, to the extent permitted by applicable
Laws, to enable GEO to petition for protective concealment, or to oppose the
disclosure, of the GEO Data and, or, Confidential GEO Information. Consultant
further agrees that the unauthorized disclosure of Confidential GEO Information
is a material breach of this Agreement that may result in irreparable harm to
GEO. In those cases, payment of money damages is inadequate and difficult to
ascertain. Consultant agrees, therefore, that GEO may, at its sole option, seek
immediate injunctive relief in any court of competent jurisdiction enjoining any
further such breach, and Consultant consents to the entry of judgment for
injunctive relief.

 

6. STATUS AND RESPONSIBILITY OF CONSULTANT; NATURE OF RELATIONSHIP

Consultant shall perform services for GEO as an independent contractor and not
as an agent of GEO. It shall be the responsibility of Consultant to perform all
services assigned hereunder in conformity and strict compliance with all
applicable laws, rules and regulations of the United States and the several
states, and any foreign country, including but not limited to compliance with
the Foreign Corrupt Practices Act of the United States. During the term of this
Agreement and notwithstanding anything contained herein to the contrary
regarding Consultant’s duties as provided under this Agreement, the parties
hereto agree that this Agreement does not in any way create the relationship of
joint venture, partnership or principal and agent between GEO and Consultant.
Unless expressly or specifically authorized in writing executed by both parties
hereto, neither party shall act or attempt to act, or represent themselves,
directly or by implication, as agent for the other or in any manner assume or
create, or attempt assume or create, any obligation on behalf or in the name of
the other party.

 

7. CONFLICT OF INTEREST

During the term of this Agreement, Consultant shall not have any direct or
indirect financial interest in any company, firm, corporation or other entity
that competes with GEO in the provision of contracted



--------------------------------------------------------------------------------

detention, correctional, residential re-entry, transportation and/or youth
services. For purposes of this Agreement, a ‘direct or indirect financial
interest’ shall mean any interest which exceeds five percent (5%) of the value
of such company, firm, corporation or other entity.

Consultant shall not engage in any activity, directly or indirectly, alone or in
association with any other person, company, firm, corporation or entity, which
competes with or assists another, to compete with GEO in the provision of
contracted detention, correctional, residential re-entry, transportation and/or
youth services for two years following the termination of this Agreement.

Consultant is prohibited, during the term of this Agreement and for two years
following the termination of this Agreement, from accepting any compensation in
any form whatsoever from any contractor, subcontractor, consultant, or other
person, company, firm, corporation or other entity participating with GEO in a
design-build and/or operational project which arises during the term of this
Agreement.

Consultant acknowledges that the breach of the provisions of this Section by
Consultant will cause GEO to suffer significant competitive and economic damages
and that any such breach will entitle GEO to seek legal damages and/or equitable
relief in an appropriate court of law.

During the term of this Agreement, all of Consultant’s unvested stock options
and restricted stock awards will continue to vest according to the vesting
schedule contained in The GEO Group Stock Incentive Plan. Upon termination of
this Agreement, all of Consultant’s unvested stock options and restricted stock
awards will fully vest.

 

8. ENTIRE AGREEMENT

This instrument contains the entire Agreement between the parties hereto with
respect to the transactions contemplated herein and may not be modified or
amended except by the mutual written agreement of the parties.

 

9. CONSTRUCTION

This Agreement shall be construed and enforced in accordance with the laws of
the State of Florida.

 

10. REPRESENTATION

Consultant represents that the relationship, services, and compensation set
forth in this Agreement are lawful and in strict accordance with all applicable
laws and regulations of regulations of the jurisdiction identified in Section 1,
and acknowledges that GEO has relied upon Consultant’s representation to such
effect in entering into this Agreement. In the event any part or all of the
terms and conditions of this Agreement are deemed to be contrary to such
applicable laws or regulations of the identified jurisdiction, the parties
hereto agree that such part or all of this Agreement shall be deemed null and
void, and no services or compensation shall be due with respect to same.

 

11. ASSIGNMENT

Neither party hereto may assign its rights, duties and obligations hereunder
without written consent of the other party, which consent shall not be
unreasonably withheld.

 

12. COUNTERPARTS

This agreement will be executed in two (2) or more counterparts, each of which
shall be considered one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned authorized parties affix their signatures
effective the date first written above.

CONSULTANT

 

/s/ Thomas Wierdsma

   

 

Thomas Wierdsma     SS# or Fed. Tax ID # THE GEO GROUP, INC.    

/s/ George C. Zoley

   

George C. Zoley

   

Chairman, CEO

   